                                               Case 2:18-cv-00779-JCM-BNW Document 149
                                                                                   148 Filed 06/17/20
                                                                                             06/12/20 Page 1 of 2



                                           1   Bryce C. Loveland, Esq.
                                               Nevada Bar No. 10132
                                           2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                           3   100 North City Parkway, Suite 1600
                                               Las Vegas, Nevada 89106
                                           4   Telephone: (702) 382-2101
                                               Facsimile: (702) 382-8135
                                           5   Email: bcloveland@bhfs.com
                                           6   Eric R. Burris, Esq.
                                           7   New Mexico Bar No. 5598
                                               BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                           8   201 Third Street NW, Suite 180
                                               Albuquerque, New Mexico 87102
                                           9   Telephone: (502) 244-0770
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                               Facsimile: (505) 244-9266
                                          10   Email: eburris@bhfs.com
                                               Pro Hac Vice
     100 North City Parkway, Suite 1600




                                          11
       Las Vegas, Nevada 89106-4614




                                          12   Attorneys for Defendant MGM Resorts International
              (702) 382-2101




                                          13
                                                                               UNITED STATES DISTRICT COURT
                                          14
                                                                                   DISTRICT OF NEVADA
                                          15

                                          16   MED FLIGHT AIR AMBULANCE, INC.,                    CASE NO.: 2:18-cv-00779-JCM-BNW
                                          17                      Plaintiff,
                                          18   v.                                              STIPULATION AND ORDER FOR
                                                                                               DISMISSAL WITH PREJUDICE
                                          19   MGM RESORTS INTERNATIONAL
                                               AND UMR, INC.,
                                          20
                                                                  Defendants.
                                          21

                                          22          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Med Flight Air
                                          23   Ambulance, Inc. and Defendants MGM Resorts International (“MGM”) and UMR, Inc.
                                          24   (“UMR”), through their respective counsel of record, that the above matter be dismissed with
                                          25   prejudice in its entirety with each party to bear its own costs and attorneys’ fees.
                                          26   ///
                                          27   ///
                                          28
                                                                                                 1
                                               Case 2:18-cv-00779-JCM-BNW Document 149
                                                                                   148 Filed 06/17/20
                                                                                             06/12/20 Page 2 of 2



                                           1   DATED this 12th day of June, 2020.       DATED this 12th day of June, 2020.
                                           2   T JAMES TRUMAN & ASSOCIATES              BROWNSTEIN HYATT FARBER
                                           3                                            SCHRECK, LLP
                                               /s/ T. James Truman                      /s/ Bryce C. Loveland
                                           4   T. James Truman, Esq.                    Bryce C. Loveland, Esq.
                                               Nevada Bar No. 3620                      Nevada Bar No. 10132
                                           5
                                               3654 N. Rancho Drive                     100 North City Parkway, Suite 1600
                                           6   Las Vegas, NV 89130                      Las Vegas, Nevada 89106

                                           7   J Edward Hollington, Esq.                Eric R. Burris, Esq.
                                               Pro Hac Vice                             New Mexico Bar No. 5598
                                           8   J. Edward Hollington & Associates        201 Third Street NW, Suite 180
                                           9   708 Marquette Ave. NW                    Albuquerque, New Mexico 87102
                                               Albuquerque, NM 87102
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10                                            Attorneys for Defendant, MGM Resorts
                                               Attorneys for Plaintiff                  International
     100 North City Parkway, Suite 1600




                                          11
       Las Vegas, Nevada 89106-4614




                                               DATED this 12th day of June, 2020.
                                          12
              (702) 382-2101




                                          13   LEWIS ROCA ROTHGERBER
                                               CHRISTIE LLP
                                          14

                                          15   /s/ John C. West
                                               Joel D. Henriod, Esq.
                                          16   Nevada Bar No. 08492
                                               3993 Howard Hughes Parkway, Suite 600
                                          17   Las Vegas, NV 89169
                                          18
                                               John C. West, Esq.
                                          19   Pro Hac Vice
                                               Arizona Bar No. 0072333
                                          20   Lewis Roca Rothgerber Christie LLP
                                               201 E Washington Street, Suite 1200
                                          21   Phoenix, AZ 85004
                                          22
                                               Attorneys for Defendant, UMR, Inc.
                                          23                                           ORDER

                                          24                                                  IT IS SO ORDERED.
                                          25                                                  ______________________________________

                                          26                                                  UNITED   STATES
                                                                                              U.S. District CourtDISTRICT JUDGE
                                                                                                                  Judge/Magistrate
                                                                                                         June 17, 2020
                                          27                                                  Dated:
                                          28
                                                                                          2
